IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41849

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 761
                                                 )
       Plaintiff-Respondent,                     )      Filed: October 15, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
MICHAEL SCOTT STEPHENS,                          )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of one and one-half years, for felony driving under the
       influence of alcohol, affirmed; order denying I.C.R. 35 motion for reduction of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Michael Scott Stephens was found guilty of driving under the influence of alcohol. Idaho
Code §§ 18-8004, 18-8005. Stephens pled guilty to the enhancement, making his conviction a
felony. The district court sentenced Stephens to a unified term of eight years, with a minimum
period of confinement of one and one-half years. Stephens filed an Idaho Criminal Rule 35
motion, which the district court denied. Stephens appeals, asserting that the district court abused
its discretion by imposing an excessive sentence and by denying his Rule 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.

                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Stephens’ Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Stephens’ judgment of conviction and sentence, and the district court’s order
denying Stephens’ Rule 35 motion, are affirmed.




                                                     2